Citation Nr: 0419789	
Decision Date: 07/22/04    Archive Date: 08/04/04	

DOCKET NO.  02-08 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthralgia of the 
left hip, as secondary to a service-connected disability.

2.  Entitlement to service connection for dysthymia, as 
secondary to a service-connected disability.

3.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, status post fusion at C4-C5, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, status post diskectomy, 
currently evaluated as 20 percent disabling.

5.  Entitlement to a total compensation rating based upon 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to December 1975, and from October 1985 to May 1994.

This matter arises from various rating decisions rendered 
since November 2001 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in both St. Petersburg, Florida, 
and Montgomery, Alabama.  In the aggregate, these increased 
the disability rating for the veteran's service-connected 
cervical spine disorder from 10 percent to 30 percent, 
increased the disability rating for his service-connected 
lumbar spine disability from 10 percent to 20 percent, and 
denied the other benefits claimed.  Following compliance with 
the procedural requirements set forth in 38 U.S.C.A. § 7105 
(West 2002), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

During the pendency of this appeal, the veteran requested a 
personal hearing before a traveling Veterans Law Judge.  Such 
a hearing was conducted before the 
undersigned on December 18, 2003; a transcript of that 
proceeding is of record.  

At the personal hearing, the veteran submitted additional 
evidence, and waived its review by the RO.  See 38 C.F.R. 
§ 20.1304 (2003).  The Board will consider it accordingly.

At the aforementioned personal hearing, the veteran raised 
the additional issues of entitlement to service connection 
for an eye disability, a genitourinary disability, and carpal 
tunnel syndrome.  These matters have been neither 
procedurally prepared nor certified for appellate review, nor 
are they "inextricably intertwined" with the issues now on 
appeal.  Accordingly, they are referred to the RO for initial 
consideration and any indicated appropriate adjudicative 
action.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991); Godfrey v. Brown, 7 Vet. App. 398 (1995).  

The issues of the veteran's entitlement to increased ratings 
for degenerative joint disease of the cervical and lumbar 
spines are addressed in the remand portion of this decision, 
and are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.  Parenthetically, 
because the issue of the veteran's entitlement to a TDIU is 
contingent upon the severity of all of the veteran's service-
connected disabilities, appellate disposition of this matter 
must be deferred until the nature and extent of all of the 
veteran's service-connected disabilities has been determined.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues of the veteran's entitlement to 
service connection for arthralgia of the left hip and 
dysthymia has been obtained.

2.  The probative and competent medical evidence of record 
discloses that arthralgia of the left hip is causally related 
to the veteran's service-connected degenerative joint disease 
of the lumbar spine.

3.  The probative and competent medical evidence of record 
discloses that dysthymia is causally related to the veteran's 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  Arthralgia of the left hip is proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).

2.  Dysthymia is proximately due to, the result of, or 
aggravated by service-connected disabilities.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, Section 7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).


On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of the veteran's 
entitlement to secondary service connection for arthralgia of 
the left hip and dysthymia has been properly undertaken.  The 
Board is confident in its assessment because the evidence as 
previously constituted is sufficient in establishing a grant 
of benefits with regard to these disabilities.  Therefore, 
any outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to delay resolution of the claims of entitlement to 
service connection specified above.  Bernard v. Brown, 
4 Vet. App. 384 (1993).


Criteria

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. 
App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by 
the Secretary.  When, after consideration of all of the 
evidence and material of record in an appropriate case before 
VA, there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Service Connection

Arthralgia of the Left Hip

The veteran contends that he developed arthralgia of the left 
hip as a result of his service-connected degenerative joint 
disease of the lumbar spine, status post diskectomy.  In this 
regard, the provisions of 38 C.F.R. § 3.310(a); Allen, 
7 Vet. App. 439 referred to above are for application.  It is 
within this context that the facts in this case must be 
evaluated.

During a VA orthopedic examination conducted in April 2001, a 
VA examining physician diagnosed arthralgia of the left hip.  
He opined that this could be due to the veteran's spinal 
disorder.

The record is devoid of clinical evidence that would tend to 
indicate that arthralgia of the left hip was the proximate 
result of anything other than the veteran's lumbar spine 
disability.  Given this, and resolving all reasonable doubt 
in the veteran's favor, the Board is persuaded that service 
connection is warranted for arthralgia of the left hip as 
secondary to the veteran's service-connected lumbar spine 
disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.310.

Dysthymia

The veteran contends that he developed dysthymia as a result 
of his service-connected disabilities.  

Again, the provisions of 38 C.F.R. § 3.310 are for 
application.  So, too, are the provisions of Allen, 
7 Vet. App. 439.

The record indicates that the veteran incurred his service-
connected cervical and lumbar spine disabilities as the 
result of a motor vehicle accident that occurred in military 
service.  During a VA psychiatric examination conducted in 
May 2001, the veteran indicated that he had difficulty 
sleeping, decreased concentration, and a loss of appetite.  
He complained of chronic pain in his low back.  His affect 
was mildly depressed.  Dysthymia secondary to the veteran's 
physical problems and current life stressors was diagnosed.

The veteran underwent further VA psychiatric examination in 
May 2003.  He again complained of sleep disturbance.  He also 
complained of being depressed and anxious.  He was 
administered a battery of psychological tests that resulted 
in findings most consistent with chronic depression and 
social avoidance patterns.  The examiner diagnosed recurrent 
depression, apparently secondary to multiple health problems 
arising from the motor vehicle accident that the veteran was 
involved in during military service.

The foregoing indicates that the veteran's dysthymia, 
alternatively diagnosed as depression, is proximately due to 
the veteran's service-connected cervical and lumbar spine 
disabilities that resulted from the motor vehicle accident 
that he experienced while in military service.  Given this, 
service connection for dysthymia is warranted pursuant to the 
provisions of 38 C.F.R. § 3.310.  In reaching this 
conclusion, all reasonable doubt has been resolved in the 
veteran's favor.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for arthralgia of the left 
hip as secondary to a service-connected disability is 
granted.

Entitlement to service connection for dysthymia as secondary 
to service-connected disabilities is granted.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, requires VA to inform a claimant of 
which evidence VA will provide and which evidence claimant is 
to provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in June 2003.

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 
(August 27, 2003).  In this case, new regulatory criteria 
used for the evaluation of diseases and injuries of the spine 
have not yet been provided to the appellant.  Since this 
change in law occurred while the appeal was pending, the 
Board must apply the version of the law that is most 
favorable to the claim. 

However, VA must apply the old criteria prior to the 
effective date of the new regulation.  See Green v. Brown, 
10 Vet. App. 111, 116-19 (1997), and 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Thus, in light of the above, the 
Board finds that the appellant should be specifically advised 
by the RO of both the new and old criteria for rating spine 
disabilities.  Moreover, the appellant's claims should be 
reevaluated in light of the new criteria.

Because the issue of the veteran's entitlement to a TDIU is 
contingent upon the severity of the veteran's service-
connected disabilities, to include those for which service 
connection has been granted by this decision, appellate 
disposition of this issue at this time must be deferred until 
the nature and extent of all of the veteran's service-
connected disabilities has been determined.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).
Accordingly, this case is REMANDED to the VBA AMC for action 
as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his service-connected 
cervical and lumbar spine disabilities 
since April 2001.  He should be requested 
to complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity of his cervical and 
lumbar spine disabilities.

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59, the previous and 
amended criteria for rating spinal 
disabilities, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

(a) Do the service-connected cervical and 
lumbar spine disabilities involve only 
the nerves, or do they also involve the 
muscles and joint structure?

(b) Do the service-connected cervical and 
lumbar spine disabilities cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
cervical and lumbar spine disabilities, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
cervical and lumbar spine disabilities, 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected cervical and lumbar 
spine disabilities.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
cervical and lumbar spine disabilities, 
and if such overlap exists, the degree to 
which the nonservice-connected problem(s) 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected cervical and lumbar 
spine disabilities.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  




In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to increased evaluations for 
the cervical and lumbar spine 
disabilities.  

In so doing, the VBA AMC should document 
its consideration of the applicability of 
the criteria under 38 C.F.R. 
§§ 3.321(b(1), 4.40, 4.45, 4.59 (2003), 
and the previous and amended criteria for 
rating spinal disabilities.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for increased evaluations, and may result in their 
denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



